Exhibit 10(i)

 

[g94881kgimage002.gif]

 

 

MONTHLY MANAGEMENT FEE PLUS PROFIT SHARING SUBCONTRACT

No. SMS-KGHI 1030

 

ISSUED BY:  THE S.M. STOLLER CORPORATION

 

TO:    KAISER GROUP HOLDINGS, INC.

 

--------------------------------------------------------------------------------


 

Subcontract No. SMS-KGHI 1030

 

 

TABLE OF CONTENTS

 

ARTICLE 1.  ACCEPTANCE AND MODIFICATION OF TERMS

 

 

 

ARTICLE 2.  SCOPE OF SERVICES

 

 

 

ARTICLE 3.  TERM

 

 

 

ARTICLE 4.  PRICES

 

 

 

ARTICLE 5.  ADDITIONAL SERVICES

 

 

 

ARTICLE 6.  FEE (PROFIT SHARING) - LABORATORY REVENUES

 

 

 

ARTICLE 7.  BILLING

 

 

 

ARTICLE 8.  DELIVERY

 

 

 

ARTICLE 9.  INSPECTION

 

 

 

ARTICLE 10.  ACCEPTANCE

 

 

 

ARTICLE 11.  WARRANTY

 

 

 

ARTICLE 12.  COMPLIANCE WITH LAWS

 

 

 

ARTICLE 13.  COMMUNICATIONS

 

 

 

ARTICLE 14.  NOTICES AND ADMINISTRATION

 

 

 

ARTICLE 15.  LOWER-TIER SUBCONTRACTS

 

 

 

ARTICLE 16.  INSURANCE

 

 

 

ARTICLE 17.  ADVERTISING

 

 

 

ARTICLE 18.  TAXES

 

 

 

ARTICLE 19.  RECORDS AND AUDITING

 

 

 

ARTICLE 20.  NONSOLICITATION

 

 

 

ARTICLE 21.  DEFAULT AND REMEDY

 

 

 

ARTICLE 22.  EXCUSED NON-PERFORMANCE

 

 

 

ARTICLE 23.  CHANGES

 

 

 

ARTICLE 24.  TERMINATION, SUSPENSION, OR EXTENSION FOR CONTRACTOR’S CONVENIENCE

 

 

 

ARTICLE 25.  DISPUTES

 

 

2

--------------------------------------------------------------------------------


 

ARTICLE 26.  WAIVER

 

 

 

ARTICLE 27.  ASSIGNMENT

 

 

 

ARTICLE 28.  PATENTS AND INVENTIONS

 

 

 

ARTICLE 29.  COPYRIGHTS AND DATA

 

 

 

ARTICLE 30.  INDEMNIFICATION

 

 

 

ARTICLE 31.  INFRINGEMENT INDEMNITIES

 

 

 

ARTICLE 32.  NON-WAIVER OF RIGHTS

 

 

 

ARTICLE 33.  INDEPENDENT CONTRACTOR

 

 

 

ARTICLE 34.  GOVERNING LAW

 

 

 

ARTICLE 35.  COMPLETE AGREEMENT

 

 

 

ARTICLE 36.  ORDER OF PRECEDENCE

 

 

 

ARTICLE 37.  SUBCONTRACTOR PREQUALIFICATION

 

 

 

ARTICLE 38.  ATTACHMENTS AND EXHIBITS

 

 

3

--------------------------------------------------------------------------------


 

SUBCONTRACT TERMS AND CONDITIONS

 

This Monthly Management Fee plus Profit Sharing Subcontract Agreement is entered
into effect the thirtieth day of June 2004, by and between THE S.M. STOLLER
CORPORATION (Stoller), a Delaware corporation with offices at 990 S. Public
Road, Suite A, Lafayette, Colorado 80026, as Contractor, and KAISER GROUP
HOLDINGS, INC. (KGH), a company with offices at 12303 Airport Way, Bloomfield,
CO 80021, as Subcontractor.

 

A.           Contractor has been awarded a contract by Kaiser-Hill Company,
L.L.C., hereinafter referred to as Prime.

B.             Contractor desires the Subcontractor to perform certain work or
services within the scope of this Agreement described above under the terms and
conditions set forth below.

C.             Subcontractor is a firm experienced and expert in providing the
desired services.

D.            Subcontractor has expressed a willingness to perform such
services.

 

In consideration of the mutual promises herein contained, Contractor and
Subcontractor agree as follows:

 

ARTICLE 1.  ACCEPTANCE AND MODIFICATION OF TERMS


 

Acceptance of this Subcontract by Subcontractor may be made by signing below,
and any such acceptance shall constitute an unqualified agreement to all terms
and conditions set forth herein unless otherwise modified in writing by the
parties. No addition, alteration or modification to, and no waiver of any of the
provisions herein contained shall be valid unless made in writing and executed
by Contractor and Subcontractor. Subcontractor shall perform in accordance with
the Description/Quantity schedule set forth in this Subcontract and all
attachments thereto.

 


ARTICLE 2.  SCOPE OF SERVICES


 

A.           During the term of this Subcontract, Subcontractor shall furnish
management, coordination and operational support and services as set forth in
Attachment A.  Responsibility for performance of Subcontractor with respect to
the Prime Contract resides with the Contractor.  

B.             If the services are to be performed at Prime’s plant,
Subcontractor’s employees shall abide by all rules established by Prime that
shall be made available to Subcontractor.

C.             In the event that oral instructions are necessary, they shall be
given only by the Stoller General Manager.  Oral instructions shall be confirmed
in writing as soon as practicable.

D.            Contractor may from time to time request, by way of letter of
instruction, that Subcontractor perform other services related to the work. 
Subcontractor, upon receiving such requests from Contractor, may furnish those
services if deemed reasonable and appropriate by Subcontractor, and an equitable
adjustment shall be made according to Article 23, as mutually agreed by the
parties.

E.              Subcontractor shall start the work promptly and shall execute it
diligently, orderly, and as rapidly as practicable, subject always to reasonable
directions as to the rate of execution and targeted completion dates, as set
forth in Attachment A.

F.              Subcontractor shall perform all services in accordance with
recognized standards of good practice at the time the services are rendered.

 


ARTICLE 3.  TERM


 

The base period of performance for this Subcontract is from July 1, 2004 through
September 30, 2005, plus a separate option from October 1, 2005 through
December 15, 2006.  The Contractor may extend the term of this Subcontract by
giving written notice to Subcontractor within fifteen (15) days of the
expiration of the base and each option period.  If Contractor exercises this
option, the Subcontract as extended shall be deemed to include this option
provision.  Contractor agrees to exercise the options if the Prime exercises the
options in the prime contract.

 


ARTICLE 4.  PRICES


 

A.           As compensation for the services to be performed by Subcontractor
hereunder, Contractor will pay Subcontractor a firm fixed price monthly fee in
the amount of $157,416.67 paid in accordance with Article 7, not to exceed
$2,361,250 over the term of this Subcontract (excluding any options).
Subcontractor is not authorized to exceed this monthly fee or aggregate total
sum without written notice from Contractor’s authorized representative.

 

4

--------------------------------------------------------------------------------


 


ARTICLE 5.  ADDITIONAL SERVICES


 

In the event that Contractor requires Subcontractor to provide additional
services that are not covered by the work details and set forth on Attachment A,
Subcontractor agrees to work with Contractor to develop a scope of work, prices
and schedule for such additional services. The agreed-upon scope, prices and
schedule shall be incorporated into this Subcontract pursuant to Article 23,
Changes.

 


ARTICLE 6.  FEE (PROFIT) SHARING – LABORATORY REVENUES


 

A.           The Parties agree that after deducting an amount for payment of
incentive bonuses to the employees of Subcontractor (initially 10 slots)
performing the services required by this Subcontract as provided herein (the
“Employee Incentive Compensation”), any profit earned on the prime contract on
the revenues generated from the services covered by Line Item Codes will be
shared according to the terms in this ARTICLE 6. Profit shall consist of total
sample process billings charged to the Prime for LICS less costs paid to the
applicable Laboratories for the processing of such samples.

B.             The profit share for each Party is shown in the table below:

 

Company

 

Share of first $350,000 in profit
earned in each year

 

Share of any profit in excess of
first $350,000 in each year

S.M. Stoller Corporation

 

30%

 

70%

Kaiser Holdings Group

 

70%

 

30%

 

C.             The Parties agree that the profits will be calculated quarterly,
based on Contractor’s fiscal year schedule, and a year-to-date total will be
maintained to determine profit sharing, and within 15 days after the end of each
quarter, Contractor shall pay Subcontractor its share of the profits for that
quarter together with the amount of Employee Incentive Compensation payable for
such quarter determined in accordance with paragraph D below.  Each such payment
will be accompanied by a statement setting forth the calculation of the profit
sharing for such quarter, which statement shall be certified as accurate by
Contractor’s chief financial officer.

D.            Employee Incentive Compensation shall not to exceed 4% of an
employee’s gross annual salary and shall be determined based upon the extent to
which quarterly profit objectives, mutually agreed upon by Contractor and
Subcontractor, are achieved.  Within 10 days after the end of each quarter,
representatives of Contractor and Subcontractor shall review the profits for
that quarter and calculate the amount of Employee Incentive Compensation, if
any, for that quarter.

 


ARTICLE 7.  BILLING


 

A.           Subcontractor shall invoice Contractor monthly for all services
completed through the end of each month.  Properly certified Subcontractor
invoices shall be submitted to:

 

The S.M. Stoller Corporation

990 S. Public Road

Suite A

Lafayette, CO  80026

Attention:  Accounts Payable

 

All invoices are subject to verification prior to payment.  Invoices submitted
by Subcontractor will make reference to this Subcontract by Subcontract Number. 
Invoices must provide a detail of charges that include the period of performance
and the services performed.  The Contractor will pay the amount of the invoice 5
days after the receipt of payment to the Contractor by the Prime for the
services covered by Subcontractor’s invoice. To ensure prompt payment to both
the Subcontractor and itself, the Contractor will pursue prompt payment from the
Prime. 

B.             Contractor reserves the right to retain final payment hereunder
until Subcontractor has furnished the Contractor with complete information with
respect to inventions, discoveries, or improvements conceived or reduced to
practice in connection with the services performed hereunder or with a statement
that no inventions, discoveries, or improvements emanated from such services.
Payment of this retained payment shall not be unreasonably withheld.

C.             Each invoice submitted shall be certified by a responsible
representative of Subcontractor as follows:

 

5

--------------------------------------------------------------------------------


 

“Subcontractor certifies that, to the best of its knowledge and belief that (1)
the amounts requested are for performance in accordance with the specifications,
statement of work, terms and conditions of the Subcontract, (2) payments to
lower-tier subcontractors and craft, to include appropriate taxes, covered by
this certification, have been made in accordance with the subcontract, (3) the
amounts requested do not include any amounts that the Subcontractor intends to
withhold or retain from a lower-tier subcontractor, and (4) the amounts
requested do not include any amounts invoiced by any other means.”

D.            Each invoice submitted shall accurately reflect the work or
services accomplished by Subcontractor and identify any other authorized
expenses incurred hereunder.

E.              Contractor’s obligation to deliver to Subcontractor the final
payment due under this Agreement is conditioned upon the execution and delivery
by Subcontractor to Contractor of a release discharging Contractor from all
liabilities, obligations, and claims arising out of or under this Agreement,
subject only to the following exceptions:

 

(i)             Specified claims in stated amounts, or in estimated amounts if
the amounts are not susceptible of exact statement by Subcontractor.

(ii)          Claims, together with reasonable incidental expenses, based upon
the liabilities of Subcontractor to third parties arising out of the performance
of this Agreement, that are not known to Subcontractor on the date of execution
of the release, and of which Subcontractor gives notice in writing to Contractor
not more than one year after the date of the release or the date of any notice
to Subcontractor that Contractor is prepared to make final payment, whichever is
earlier.

 

ARTICLE 8.  DELIVERY

 

Time is of the essence in the Subcontract.  The date specified for delivery or
performance is the required delivery date at the Contractor’s or other specified
location.  Contractor reserves the right to refuse any services and to cancel
all or any part hereof if Subcontractor fails to deliver all or any part of any
services in accordance with the term specified herein.  Delivery shall not be
deemed to be complete until orders for services have been performed, received
and inspected.

 

ARTICLE 9.  INSPECTION


 

All services performed shall be subject to inspection by Contractor and Prime at
all reasonable times and places whether during or after performance, and
notwithstanding the terms of delivery or payment.  In the event services are not
in accordance with the specifications, Contractor may require prompt correction
or re-performance thereof at Contractor’s option and Subcontractor’s sole
expense.  If Subcontractor is unable to accomplish the foregoing, then
Contractor may procure such services from another source and charge to
Subcontractor’s account all costs, expenses and damages associated herewith. 
Such charges shall not be subject to netting out of valid invoice payments to be
made by the Contractor to the Subcontractor.

 


ARTICLE 10.  ACCEPTANCE


 

Acceptance of any part of this Subcontract shall not bind Contractor to accept
future performance of services, and shall not be deemed to be a waiver of
Contractor’s rights to cancel services because of failure to conform to the
Subcontract, or other breach of warranty, or to make any claim for damages,
including loss of profits, injury to reputation or other special, consequential
and incidental damages.

 

ARTICLE 11.  WARRANTY

 

Subcontractor warrants that any service performed hereunder shall be performed
in accordance with the specifications and with that degree of skill and judgment
exercised by recognized professional firms performing services of a similar
nature and consistent with best practices in the industry.  All representations
and warranties of Subcontractor shall run to Contractor and Contractor’s
customers. Remedies under this warranty shall include, without limitation, at
Contractor’s option and at Subcontractor’s sole expense, re-performance or
reimbursement of the applicable Line Item Code price. The foregoing shall
survive any delivery, inspection, acceptance or payment by Contractor.

 


ARTICLE 12.  COMPLIANCE WITH LAWS


 

Subcontractor shall comply with the applicable provisions of any state, federal,
or local law and ordinance and all orders, rules and regulations issued there
under.

 

6

--------------------------------------------------------------------------------


 


ARTICLE 13.  COMMUNICATIONS


 

All communications relating to this Subcontract with the Prime or Government
agencies being supported by work hereunder shall pass through the Contractor
unless the Subcontractor shall have been specifically authorized by the
Contractor’s Project Manger to provide information directly to another party.

 

Notwithstanding any provisions of the attached scope of work to the contrary,
all reports and deliverables required shall be submitted to the Contractor
unless direct submission to the Government or Prime is specifically authorized
in writing.

 


ARTICLE 14.  NOTICES AND ADMINISTRATION


 

Any notice or order provided for in this Agreement shall be considered as having
been given, subject to the following procedures:

 

A.           Mr. Curt Hull, General Manager, has overall responsibility for the
direction of the work on behalf of Contractor. Technical documents to the
Contractor are to be addressed to:

 

Mr. Curt Hull
General Manager
The S.M. Stoller Corporation
990 S. Public Road, Suite A
Lafayette, CO  80026
(303) 546-4314 phone
(303) 443-1408 fax
chull@stoller.com

 

B.             Contractual documents to Contractor are to be addressed to:

 

Ms. Claire Neville
Contract Administrator
The S.M. Stoller Corporation
990 S. Public Road, Suite A
Lafayette, CO  80026
(303) 546-4414 phone
(303) 443-1408 fax
cneville@stoller.com

 

C.             Virgene Ideker Mulligan has responsibility for the direction of
the work on behalf of Subcontractor. Technical documents to Subcontractor are to
be addressed to:

 

Virgene Ideker Mulligan
Kaiser Analytical Management Services, Inc.
12303 Airport Way
Broomfield, CO 80021
720-889-2773 phone
720-889-2775 fax

 

D.            Contractual documents to Subcontractor are to be addressed to:

 

Douglas W. McMinn
Kaiser Group Holdings, Inc.
12303 Airport Way, Suite 125
Broomfield, CO 80021
703-934-3655 phone
703-934-3029 fax
dmcminn@kaisergroup.com email

 

7

--------------------------------------------------------------------------------


 


ARTICLE 15.  LOWER-TIER SUBCONTRACTS


 

Subcontractor shall obtain Contractor’s written consent before placing any
Lower-Tier Subcontract for furnishing any of the work called for in this
Agreement except for the purchase of raw material or commercial stock items and
for purchases from the on-going subcontracts assigned to the Subcontractor at
the beginning of the execution of the work under this Subcontract.  Lower-Tier
Subcontracts shall be approved by the Prime prior to receipt of Contractor’s
written consent.

 


ARTICLE 16.  INSURANCE


 

In accordance with subparts (a) and (b) below, Subcontractor agrees to provide
Certificates of Insurance evidencing that the required insurance coverages are
in force and providing not less than 30 days notice prior to any cancellation or
restrictive modification of the policies.  Further, the required insurance
coverages below shall be primary and non-contributing with respect to any other
insurance that my be maintained by Contractor.  The below required coverages and
their limits in no way lessen nor affect Subcontractor’s other obligations or
liabilities set forth in this Subcontract.

 

A.           To the extent that Subcontractor is performing services under this
Subcontract, Contractor agrees to purchase and maintain at its own expense the
following insurance coverages with minimum limits as stated:

 

(i)                                     Statutory Worker’s Compensation and
Employer’s Liability in an amount no less than $1 Million per occurrence
covering its employees, including a waiver of subrogation obtained from the
carrier in favor of Contractor.

(ii)                                  Commercial General Liability in an amount
no less than $1 Million per occurrence and $2 Million in the aggregate covering
bodily injury, broad form property damage, personal injury, products and
completed operations, contractual liability, and independent contractor’s
liability. Subcontractor, its officers and employees shall be included, as
Additional Insureds and a waiver of subrogation shall be obtained from the
carrier in favor of the Contractor.

(iii)                               Automobile liability in an amount no less
than $1 Million Combined Single Limit for Bodily Injury covering use of all
owned, non-owned, and hired vehicles.  Contractor, its officers and employees
shall be included as Additional Insureds on the policy;

(iv)                              Professional liability in an amount no less
than $1 Million per occurrence covering damages caused by any acts, errors, and
omissions arising out of the professional services performed by Subcontractor,
or any person for whom the Subcontractor is legally liable.  To the extent that
coverage for Subcontractor’s services are not excluded in (ii) above by virtue
of being deemed not of a professional nature, this requirement does not apply.

(v)                                 All-Risk Property Insurance in an amount
adequate to replace property, including supplies covered by this Subcontract, of
Contractor and/or Client which may be in the possession or control of
Subcontractor. Contractor shall be named as a Loss Payee with respect to loss or
damage to said property and/or supplies furnished by Contractor.

 


ARTICLE 17.  ADVERTISING


 

Subcontractor and its lower-tier subcontractors shall not publish photographs or
articles, give press releases or make statements of any sort about, or otherwise
publicize the existence of or scope of this Agreement, or any generalities or
details about the work relating to this Agreement, without first obtaining
Contractor’s written consent.  Contractor’s consent shall be given only upon
written approval by Prime.

 


ARTICLE 18.  TAXES


 

The prices in this Agreement include all applicable federal, state, and local
taxes.  Except for any taxes, which are subject to reimbursement pursuant to
Article 4, Subcontractor shall indemnify Contractor against all liability for
all taxes that are imposed on, or with respect to, or are measured by amounts
associated with the work furnished hereunder, and the wages, salaries, and other
remuneration’s paid persons employed in connection with the performance of this
Agreement.

 


ARTICLE 19.  RECORDS AND AUDITING


 

A.           Subcontractor shall maintain such books, records, and accounts as
are necessary for proper financial management of the work.  These shall be set
up and maintained in accordance with generally accepted accounting principles
and practices consistently applied.  These systems, and the procedures
associated therewith, shall be subject to examination by the DOE or Prime during
normal business hours and upon reasonable notice.

 

8

--------------------------------------------------------------------------------


 

B.             Subcontractor shall organize its books, records, and accounts to
provide for information segregation and retrieval as Prime or its representative
may reasonably request.

C.             The DOE or Prime shall have access, at all reasonable times
during the term of this Agreement and for three years following completion or
termination, to Subcontractor’s books, records, and accounts pertaining to the
work performed under this Agreement for inspection and audit.

 


ARTICLE 20.  NONSOLICITATION


 

Neither party will knowingly solicit, recruit, hire or otherwise employ or
retain the employees of the other party during the term of this Subcontract and
for one (1) year thereafter, but either party may solicit generally in the media
or hire an employee of the other party who answers any advertisement or who
otherwise voluntarily applies for hire without having been personally solicited
or recruited by the hiring party.

 


ARTICLE 21.  DEFAULT AND REMEDY


 

In the event of:  (a) any breach by Subcontractor of any provisions of this
Agreement which Subcontractor fails to remedy within ten (10) days after receipt
of notice thereof from Contractor or, if the breach cannot reasonably be
remedied within ten (10) days, Subcontractor fails immediately to commence and
promptly to complete the remedying thereof or (b) any initiation by or against
Subcontractor of any bankruptcy, insolvency, receivership, or similar
proceedings, Contractor shall send a written request to KGH requesting a meeting
with senior management of KGH to discuss the breach and negotiate a mutually
plan of action to remedy the breach.  If Contractor and KGH are unable to agree
upon such a plan within thirty (30) days after Contractor requests such meeting,
Contractor has the right, in addition to other rights or remedies it may have
hereunder or by law, to terminate Subcontractor’s right to proceed with the
performance of this Agreement, by giving notice to Subcontractor and, by itself
or its nominee, to take over and complete such performance.  In such a case,
Contractor will pay Subcontractor, in full satisfaction of its obligations to
Subcontractor, for (a) all work furnished prior to termination and (b) all other
costs reasonably incurred by Subcontractor and approved by Contractor as a
result of termination (including reasonable costs of personnel and office
demobilization), less the aggregate amount of all payments previously made by
Contractor to Subcontractor hereunder.

 


ARTICLE 22.  EXCUSED NON-PERFORMANCE


 

Either Contractor or Subcontractor shall be excused from performance of its
obligations hereunder in the event of and to the extent that such performance is
delayed or prevented by (a) any circumstances reasonably beyond its reasonable
control or (b) fire, explosion, accidental breakdown of machinery or equipment,
strikes or other labor disputes, riots or other civil disturbances, or
compliance with any law, ordinance, regulation, or order of any governmental
authority.  Either Contractor or Subcontractor shall give the other party
notice, as soon as reasonably practicable, of the occurrence or anticipated
occurrence of any existing circumstance affecting it, and shall exercise all
reasonable efforts to mitigate or eliminate such circumstance.

 


ARTICLE 23.  CHANGES


 

A.           The Subcontractor shall make no changes in the work or timing of
its performance except as ordered in a written letter of instruction by
Contractor.  Additional work performed by Subcontractor without authorization
for Contractor will not entitle Subcontractor to reimbursement or payment for
such work.  Written changes to the Contract may be ordered, at any time, to the
Contract, including but not limited to (a) revising or adding to the work or
deleting portions thereof, or (b) revising the period of performance or
schedules.

B.             If any change under this paragraph causes an increase or decrease
in the cost of, or the time required for performance of, the work, or otherwise
affects any other provision to this Agreement, an equitable adjustment shall be
made by Contractor in (a) the Agreement price, (b) the period of performance and
work schedules, and/or (c) such other provisions of this Agreement as may be so
affected, and this Agreement shall be modified in writing accordingly. 

C.             Any claim by Subcontractor for adjustment under these paragraphs
shall be asserted in writing to Contractor within fifteen (15) working days from
the date of receipt by Subcontractor of the change order.  Contractor shall
respond in writing within ten (10) days to acknowledge receipt of such a claim.

 


ARTICLE 24.  TERMINATION, SUSPENSION, OR EXTENSION FOR CONTRACTOR’S CONVENIENCE


 

A.           Contractor may terminate, suspend, or extend all or any part of the
work upon delivery of written letter of instruction to Subcontractor. 
Subcontractor, upon receiving such notice, shall terminate, suspend, or extend
performance of the work as directed therein.  In the event of suspension or
extension, Subcontractor shall resume performance of the work when so notified
by Contractor.  Notwithstanding anything in this Subcontract to the contrary,
Contractor shall

 

9

--------------------------------------------------------------------------------


 

not be entitled to terminate this Subcontractor in whole or in part for
convenience (or reduce the work to be performed by Subcontractor hereunder by a
change order or otherwise) unless the Prime has terminated the prime contractor,
in whole or part, or has reduced or eliminated from the prime contract the work
to be performed by the Subcontractor under this Subcontract.

B.             In case of such suspension or extension, Contractor will
reimburse and compensate Subcontractor in accordance with Article 4 for any work
furnished during the suspension or extension and when reactivating the services
at the end of the suspension or extension provided, however, that such work
shall be limited to that reasonably and necessarily required by Subcontractor
and requested or approved by Contractor.

C.             In case of termination, Contractor shall reimburse Subcontractor
for all work performed prior to termination and any costs reasonably incurred by
Subcontractor and approved by Contractor, as set forth in ARTICLE 23.

D.            In the event that a total suspension of work by Contractor exceeds
ninety (90) consecutive days, Subcontractor may terminate this Agreement by
giving Contractor thirty (30) days’ written notice.  In the event of
termination, whether initiated by Contractor or Subcontractor, Subcontractor
shall:

 

(i)             Stop performance of all work except that reasonably necessary to
carry out termination.

(ii)          Make no further monetary commitments except with consent of
Contractor.

(iii)       Assign to Contractor, upon Contractor’s request, all rights of
Subcontractor to any or all outstanding lower-tier subcontracts.

(iv)      At Contractor’s request, terminate any or all outstanding lower-tier
subcontracts.

(v)         Take any other action toward termination that Contractor may
reasonably request.

 

E.              For subcontracts assigned to Contractor pursuant to this
article, Contractor will assume all outstanding contractual obligations of
Subcontractor to third parties from the date of termination and will assume
responsibility for and take possession of all work, material, and equipment
pertaining thereto.

 


ARTICLE 25.  DISPUTES


 

All disputes arising under or relating to this subcontract shall be submitted to
Contractor’s Project Manager.  If, within thirty (30) days after such
submission, the parties have not reached a mutually acceptable resolution of the
dispute, either party must pursue the matter in the Boulder County District
Court in Boulder.  If a decision on a question is issued by the Prime under the
Contractor Subcontract, and the decision relates to Agreement between Contractor
and Subcontractor, said decision shall be binding according to its terms upon
Contractor under Contractor Subcontract and shall also be binding upon
Contractor and Subcontractor with respect to this Agreement.  However, if
Subcontractor is affected by such a decision, and if Contractor elects not to
appeal such decision, Contractor shall so notify Subcontractor within ten (10)
days of receipt of the decision.  If Subcontractor submits within ten (10) days
a written request to Contractor to appeal such decision, Contractor shall file
an appeal with the Prime.  All costs and expenses incurred by Subcontractor and
Contractor as part of such an appeal at Subcontractor’s request shall be paid by
Subcontractor and shall not be reimbursable or otherwise compensable as a cost
under this subcontract unless the Board of Contract Appeals or the court rules
that such costs are or should be recoverable.  Pending the resolution of any
dispute, Subcontractor shall proceed as directed by Contractor in writing in
accordance with the subcontract, and subject to a claim for an equitable
adjustment in (a) the Agreement price, (b) the period of performance and work
schedules, and/or (c) such other provision of this Agreement as may be so
affected, if appropriate.

 


ARTICLE 26.  WAIVER


 

No right or obligation of, or default by, either Contractor or Subcontractor
shall be deemed waived by any other waiver of the same or any other right,
obligation, default, or by any previous or subsequent forbearance or course of
dealing.

 


ARTICLE 27.  ASSIGNMENT


 

Except as otherwise provided herein, neither this Agreement nor any claim
against either party arising directly or indirectly out of or in connection with
this Agreement shall be assignable or transferable by either party or by
operation of law, without the prior written consent of the other. 
Notwithstanding the foregoing, KGH shall have the right to assign this
Subcontract to its affiliate, Kaiser Analytical Management Services, Inc.

 

 ARTICLE 28.  PATENTS AND INVENTIONS

 

A.           It is mutually agreed that neither Contractor nor Subcontractor
shall acquire directly or by implication any rights in the patents and
inventions of the other party hereto.

 

10

--------------------------------------------------------------------------------


 

B.             Any inventions or discoveries made or conceived by one or more
employees of Contractor or Subcontractor during the term of this Subcontract
shall be the sole property of that party.

C.             It is mutually agreed that any invention made jointly by one or
more employees of Contractor and Subcontractor in the course of work under this
Subcontract shall be jointly owned by the Contractor and Subcontractor, with
Contractor and Subcontractor owning an undivided one-half interest in all such
joint inventions.  The costs of preparation, filing, and prosecution of patent
applications for such jointly owned inventions shall be borne by the party
electing to prepare and to prosecute such application.  So far as practicable,
Contractor and Subcontractor will equally divide the joint applications each is
to file and prosecute hereunder.  The other party shall, and hereby agrees to,
furnish the filing party with all documents, papers, assignments, or other
assistance that may be necessary or desirable in the filing and prosecution of
each such application.

D.            With respect to each joint invention, the party which elects to
file a patent application in the United States shall have the first right of
election to file corresponding patent applications in foreign countries.  Within
a six-month period commencing from the date a corresponding U.S. application is
filed, such party shall notify the other party of those foreign countries, if
any, in which it elects to file corresponding patent applications.  After said
six-month period, the other party shall have the right to file patent
applications in all foreign countries not elected and designated for filing by
said party.

E.              In the case of an application for patent for joint invention
which is filed in a country which requires the payment of annual taxes or
annuities on a pending application or an issued patent, the party which files
the application shall, prior to filing, request the other party to indicate
whether or not it will agree to pay one-half of such annual taxes or annuities. 
If such other party refuses to pay its share, that other party shall, and hereby
agrees to, assign its share of the title to the application or to the patent, as
the case may be, to the filing party, subject to the retention of a
royalty-free, nonexclusive and nonassignable license to make, have made, use,
lease and sell, such invention under such patent.

F.              The party that prepares and prosecutes applications under this
Subcontract shall be the sole judge as to the extent of prosecution it desires
to carry on and as to the scope of the claims it elects to prosecute therein. 
Where one party is prosecuting an application in which the other party has
rights thereunder, in the event said one party elects to discontinue or abandon
prosecution or not to perfect an appeal or other matter in any ex parte or inter
partes proceeding, said one party shall, upon request, appoint and grant the
other party full power of attorney with the right to intervene in and control
said prosecution, appeal, or other matter.

 


ARTICLE 29.  COPYRIGHTS AND DATA


 

A.           It is mutually agreed that neither Contractor nor Subcontractor
shall acquire directly or by implication any rights in the data and copyrights
of the other, including, but not limited to, copyrights in works of authorship,
including software, firmware or other forms of computer programs.

B.             Any rights in data or copyrights in works of authorship,
including software, firmware or other forms of computer programs, created by one
or more employees of Contractor or Subcontractor during the term of this
Subcontract shall be the sole property of that party.  Copies of data and works
of authorship released by the party owning such to the other party hereto (the
“receiving party”):

(i)             shall be treated by the receiving party as Proprietary, whenever
such copies bear a stamp or legend indicating the copies are of a proprietary
nature; and

(ii)          shall be treated by the receiving party in accordance with the
applicable U.S. Copyright Laws and any license or other agreement setting forth
restrictions on use.

 

C.             It is mutually agreed that any rights in data and copyrights in
works of authorship created jointly by one or more employees of Contractor and
Subcontractor in the course of work under this Subcontract shall be jointly
owned by the parties with each party owning an undivided one-half interest in
all such joint rights in data and copyrights.  The costs of preparing, filing,
and maintaining registrations for such jointly owned copyrights shall be borne
by the party electing to apply for registration.  So far as practicable, the
parties will equally divide the joint applications for registration each is to
file and maintain hereunder.  The other party shall, and hereby agrees to,
furnish the filing party with all documents, papers, assignments, or other
assistance that may be necessary or desirable in the filing and maintenance of
each such application and registration resulting therefrom.

 

11

--------------------------------------------------------------------------------


 


ARTICLE 30.  INDEMNIFICATION


 

A.           Subcontractor shall indemnify, defend and hold Stoller and
Stoller’s customers harmless from and against any and all damages, losses,
liabilities and expenses (including reasonable attorney’s fees) arising out of
or relating to any claims, causes of action, lawsuits or other proceedings,
regardless of legal theory, that result, in whole or in part, from
Subcontractor’s (or any of Subcontractor’s subcontractors, suppliers, employees,
agents or representatives): (i) intentional misconduct, negligence, or fraud,
(ii) breach of any representation, warranty or covenant made herein, or (iii)
products or services including, without limitation, any claims that such
products or services infringe any United States patent, copyright, trademark,
trade secret, or any other proprietary right of any third party.

B.             Contractor shall promptly notify Subcontractor o any claim
against Contractor that is covered by this indemnification provision and shall
authorize representatives of Subcontractor to settle or defend any such claim or
suit and to represent Contractor in, or take charge of, any litigation in
connection therewith.

 

ARTICLE 31.  INFRINGEMENT INDEMNITIES

 

Subcontractor shall indemnify, defend and hold Contractor and Contractor’s
customers (hereinafter collectively referred to as “Contractor) harmless from
and against any claim, suit or proceeding (“claim”) brought against Contractor
asserting that the goods or services, or any part thereof, furnished under this
Subcontract, or Contractor’s use (including resale) thereof, constitutes an
infringement of any patent, trademark, trade secret, copyright or other
intellectual property right, and Subcontractor shall pay all damages costs
awarded against and reasonable expenses incurred by Contractor in connections
with such claim including reasonable attorney’s fees.  In the event such goods
or services or use thereof are enjoined in whole or in part, Subcontractor shall
at its expense and option undertake one of the following: (i) obtain for
Contractor the right to continue the use of such goods or services; (ii) in a
manner acceptable to Contractor, substitute equivalent goods or services or make
modifications thereto so as to avoid such infringement and extend this indemnity
thereto; or (iii) refund to Contractor an amount equal to the purchase price for
such goods or services plus any excess costs or expenses incurred in obtaining
substitute goods or services from another source.

 

ARTICLE 32.  NON-WAIVER OF RIGHTS

 

The failure of Contractor to insist upon strict performance of any of the terms
and conditions in this Subcontract or to exercise any rights or remedies, shall
not be construed as a waiver of its rights to assert any of same or to rely on
any such terms and conditions at any time thereafter.  Any rights and remedies
specified under this Subcontract shall be cumulative, non-exclusive and in
addition to any other rights and remedies available at law or equity.  The
invalidity in whole or in part of any term of condition of this Subcontract
shall not affect the validity of other parts thereof.

 


ARTICLE 33.  INDEPENDENT CONTRACTOR


 

It is understood and agreed that Subcontractor is not an employee for any
purpose whatsoever.  Subcontractor agrees that in all matters relating to this
Subcontract it shall be acting as an independent contractor and shall assume and
pay all liabilities and perform all obligations imposed with respect to the
performance of this Subcontract. Subcontractor shall have no right, power or
authority to create any obligation, expressed or implied, on behalf of
Contractor and or Prime and shall have no authority to represent Contractor as
an agent.

 


ARTICLE 34.  GOVERNING LAW


 

This Agreement shall be construed and otherwise governed pursuant to the laws of
the State of Colorado.

 


ARTICLE 35.  COMPLETE AGREEMENT


 

This Agreement, including all documents incorporated herein by reference, shall
constitute the entire agreement and understanding between the parties hereto and
shall supersede and replace any and all prior or contemporaneous
representations, agreements or understandings of any kind, whether written or
oral, relating to the subject matter hereof.

 


ARTICLE 36.  ORDER OF PRECEDENCE


 

In the event of an inconsistency or conflict between provisions of this
Subcontract, the inconsistency or conflict shall be resolved by giving
precedence in the following order:

 

1. Subcontract Terms and Conditions and Exhibits thereto

2. Specifications and/or drawings

3. Other provisions when attached

 

12

--------------------------------------------------------------------------------


 


ARTICLE 37.  SUBCONTRACTOR PREQUALIFICATION


 

Subcontractor shall submit a completed Representation and Certifications, and
Health and Safety Worksheet, attached.

 


ARTICLE 38.  ATTACHMENTS AND EXHIBITS


 

The attachments and appendices listed below are hereby attached to and made a
part of this subcontract.

 

Attachment A – Scope of Work

Attachment B – Left Blank Intentionally

Exhibit C – Representation and Certifications

Exhibit D – Health and Safety Worksheet

Exhibit E – General Provisions

Exhibit F – Special Provisions

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

KAISER GROUP HOLDINGS, INC.

THE S.M. STOLLER CORPORATION

 

 

 

 

By:

  /s/ Douglas W. McMinn

 

By:

/s/ Curtis G. Hull

 

 

 

 

 

 

 

Name:

  Douglas W. McMinn

 

Name:

Curtis G. Hull

 

 

 

 

 

 

 

Title:

Senior Vice President

 

Title:

Senior Vice President

 

 

13

--------------------------------------------------------------------------------


 

Attachment A

 

[g94881kgimage004.gif]

 

STATEMENT OF WORK

 

FOR

 

STOLLER ANALYTICAL SERVICES

 

OPERATIONS AND INTEGRATION

 

July 1, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

 

 

TABLE OF CONTENTS

 

 

 

INTRODUCTION

 

 

 

GENERAL BACKGROUND

 

 

 

SCOPE

 

 

 

1.0

ORGANIZATION AND KEY PERSONNEL REQUIREMENTS

 

1.1

Organization

 

1.2

Key Personnel

 

1.2.1

Chief Operating Officer

 

1.2.2

Deputy Chief Operating Officer

 

1.2.3

Data Management Administrator

 

1.2.4

Technical Lead Administrator

 

1.3

Other Organizational Areas

 

1.3.1

Contractor Technical Representatives

 

1.3.2

Records Management

 

1.3.3

Data Management

 

 

 

 

EXHIBIT B: GENERAL REQUIREMENTS

 

 

 

 

1.0

KEY PERSONNEL

 

2.0

MEETINGS

 

3.0

AUDITS

 

4.0

SOW MAINTENANCE

 

5.0

WORK SCHEDULE

 

5.1

OFF-HOUR AVAILABILITY

 

6.0

EMERGENCY OPERATIONS SUPPORT

 

7.0

ACTIVITIES NOT COVERED BY UNIT PRICING

 

7.1

SOW MANAGEMENT

 

7.1.1

SOW Development

 

7.1.2

SOW Changes

 

7.2

Rocky Flats Contract Closure Activities

 

7.3

Long Term Stewardship Support and Transition

 

 

 

 

EXHIBIT C: Evidentiary Requirements

 

 

 

 

1.0

QUALITY ASSURANCE PROGRAM

 

2.0

DATA MANAGEMENT

 

3.0

HEALTH AND SAFETY REQUIREMENTS

 

 

2

--------------------------------------------------------------------------------


 

INTRODUCTION

 

This Statement of Work (SOW) describes the technical services required to
provide operation and management support to SM Stoller Corporation for
centralized management of full service analytical support capabilities.

 

GENERAL BACKGROUND

 

Kaiser-Hill (KH) is the Integrating Management Contractor for the Department of
Energy (DOE)’s Rocky Flats Environmental Technology Site (RFETS or Site) near
Denver, Colorado.  The Site is a former nuclear weapons processing facility
currently undergoing deactivation and decommissioning (D&D).  Kaiser Group
Holdings(KGH) has a 50% stake in KH.

 

K-H Analytical Services Division (ASD) has provided comprehensive analytical
support to the RFETS that includes sample planning and consultation; sample
tracking; sample collection and sample shipment; laboratory procurement; data
receipt, examination, verification, and validation; data problem resolution;
hard copy and electronic data management; laboratory performance assessment; and
data archival/maintenance.  ASD has also been responsible for processing and
approving laboratory invoices, direct vendor payment and conducting laboratory
audits. 

 

These activities are currently performed by a combination of Kaiser-Hill and
subcontractor personnel.  In keeping with the DOE and K-H’s privatization and
outsourcing goals, K-H wishes to divest the remaining in-house ASD functions to
a Sample Management (SM) Subcontractor.  This Statement of Work defines the
functions for KGH in support of the Stoller Centralized Analytical Services
Organization..

 

SCOPE

 

Personnel will be provided by KGHI to support the Stoller Centralized Analytical
Services Organization.  The primary functions supported by KGHI include:

 

•                  Chief Operating Officer of Analytical Services

•                  Sample Planning and Technical Consultation

•                  Contract Technical Oversight

•                  Data Management

•                  Records Management

•                  Quality Oversight

 

A brief description of each of the primary functions is provided below.

 

3

--------------------------------------------------------------------------------


 

Chief Operating Officer of Analytical Services

 

Provides oversight for day-to-day operational management of KGH and oversight of
Stoller Centralized Analytical Services activities to ensure services are fully
integrated for an accurate, safe, and cost effective operation to secure quality
data and reduce liability to the customer.

 

Planning and Technical Consultation Services

 

Provides technical support during the development and implementation of sampling
and analysis plans, schedules sampling events, coordinates radiological
screening and laboratory resources, initiates work requests through software
tracking applications, generates and processes paperwork, tracks sample data
through report delivery, performs preliminary data assessment, and resolves
technical issues with the customer and laboratories.  Subject matter expertise
is provided in the areas of chemical, industrial hygiene, biota, microbiology,
geotechnical, bioassay and radiochemical analysis.

 

Contract Technical Oversight

 

Provides technical oversight of contracts with commercial laboratories and
vendors.  All contracts are procured, maintained and approved for according to
Stoller and specific site Procurement Quality Assurance Evaluated Suppliers List
(ESL) prior to use. 

 

Data Management Services

 

Provides accurate and cost effective analytical results to the customer through
electronic data receipt, data processing and tracking, and database storage. 
Services include database applications, web based services, programming support,
and data system operations and maintenance that allow ease of sample and data
tracking, data distribution, data retrieval, data archiving, and automated
vendor payment.  

 

Records Management Services

 

Provides services to receive, track, manage, and archive analytical records in
compliance with Federal Records Management Regulations including data entry,
document receipt and distribution, document storage and archiving, and document
retrieval.

 

Quality System Management

 

Provides quality oversight to all aspects of Analytical Services. This includes
oversight of data assessment services, participation in commercial and onsite
laboratory audits, procurement quality assessment, and the continual assessment
and improvement of the quality systems required by the customer and regulators.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A:

 

SUMMARY OF REQUIREMENTS

 

1.0                               ORGANIZATION AND KEY PERSONNEL REQUIREMENTS


 


1.1                               ORGANIZATION


 

KGHI will provide operations oversight and management, chemist SMEs, contractor
technical representatives, records management, and analytical services specific
data management for the Stoller Centralized Analytical Services Organization by
utilizing both KGHI employees and subcontractor capability. KGHI shall provide
résumés for personnel holding key positions in the proposal. Résumés shall
include position description, title, education (pertinent to the duties
performed for this SOW), number of years of experience (pertinent to the duties
performed for this SOW), month and year hired, previous experience, patents and
publications.

 


1.2                               KEY PERSONNEL


 


1.2.1                     CHIEF OPERATING OFFICER


 

Name:               Virgene Ideker Mulligan

Responsibility:  Responsible for the management and integration of all services
provided under this SOW.  Ensures all K-H analytical services needs are met or
exceeded through Site closure.

Education:  Bachelor’s Degree in Biology and Chemistry.  Masters work in
Molecular Genetics and Environmental Chemistry with an emphasis on
Radiochemistry.

Experience:                                    Manager of the Kaiser-Hill
Analytical Services division for over seven years.  Responsible for
organizational structure that has been recognized by the Department of Energy as
a model for the complex.  DOECAP qualified lead auditor with qualifications also
in quality assurance, radiochemistry,  materials management and Laboratory
Information Systems.  Technical team lead for the Integrated Contractor
Procurement Team.  Certified Hazardous Materials Manager. 

 


1.2.2                     DEPUTY CHIEF OPERATING OFFICER


 

Name:               Edward A. Brovsky

Responsibility:  Responsible for oversight of data quality and data assessment
activities, Statement of Work development and maintenance, maintenance of the
Evaluated Suppliers List (ESL) and serving for the COO during her absence.

Education:  Bachelor’s Degree in Chemistry.

Experience:                                    Deputy manager of Kaiser-Hill
Analytical Services Division for over seven years.  Responsible for Statement of
Work development and maintenance, Quality Oversight, and covering for the ASD
manager in her absence.  Previous experience includes chemist responsibilities
in the Rocky Flats laboratory system and management of sampling operations. 
Certified DOECAP Quality Assurance auditor.

 


1.2.3                     DATA MANAGEMENT ADMINISTRATOR


 

Name:  Mark Wood

Responsibility:  Oversight of all Data Management Activities including the
Analytical Services Management System (ASMS), Geographical Information System
(GIS), , web based services, electronic image and data receipt

Education:

Experience:  Data Management Administrator for the KH Analytical Services
Division since 2000.  Previous experience includes project management of
significant environmental cleanup projects.

 

5

--------------------------------------------------------------------------------


 


1.2.4                     TECHNICAL LEAD ADMINISTRATOR


 

Name:  Shelly Johnsen

Responsibility:  Oversight of team responsible for planning and technical
consulting activities.

Education:  Bachelor’s degree in Chemistry and Biology

Experience:  Project Lead for the Kaiser-Hill Analytical Services Division since
2000.  Previous experience includes data validation and laboratory bench
chemistry.  Certified DOECAP auditor for inorganic and organic chemistry.

 


1.3                               OTHER ORGANIZATIONAL AREAS


 


1.3.1                     CONTRACTOR TECHNICAL REPRESENTATIVES


 

Responsibility:   The direct contact with the laboratory for all technical
issues.  Duties include technical guidance, invoice approval, performance
assessment, purchase order development, task order development, and monitoring
nonconformances.

 


1.3.2                     RECORDS MANAGEMENT


 

Responsibility: Quality Records management, data system input, report
distribution, and records archive using micro film processing per the
requirements identified in the SOW for Analytical Services Document and Record
Management, AS05 (current version). 

 


1.3.3                     DATA MANAGEMENT


 

Responsibility: Database management and maintenance; application development,
and Web based services per the requirements in Data Management Services, AS04.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B:

 

GENERAL REQUIREMENTS

 


1.0                               KEY PERSONNEL


 

KGHI shall ensure that sufficient personnel are maintained to meet all
requirements. KGHI shall notify Stoller in writing of any proposed changes to
Key Personnel. 

 


2.0                               MEETINGS

 

•                  KGHI personnel shall attend and conduct meetings as required
to ensure applicable information is disseminated to every employee. 

•                  A Biweekly Analytical Services Management & Integration Staff
Meeting shall be held to address issues and to disseminate relevant information.

•                  Biweekly functional area meetings shall be held to address
issues within the specific area and to maintain cost efficient quality service
to the customer.

 


3.0                               AUDITS


 

KGHI personnel shall conduct internal and external audits on laboratories and
vendors.  These audits will be conducted in conjunction with the Department of
Energy Consolidated Audit Program (DOECAP) or through the KGHI audit program. 
KGHI shall participate in the following audits:

 

•                      DOECAP LABORATORY ASSESSMENTS

•                      PRE-CONTRACT AWARD AUDITS

•                      POST CONTRACT CLOSURE AUDITS

•                      SURVEILLANCE AUDITS OF LABORATORIES AND VENDORS NOT
INCLUDED IN THE DOECAP

•                      PROGRAM/PROJECT REQUIRED AUDITS, E.G. BIOASSAY PROGRAM

 

Post contract closure audits shall be conducted when a laboratory or vendor’s
services are no longer needed in support of the Site. 

 


4.0                               SOW MAINTENANCE


 

KGHI shall update existing SOWs to ensure requirements reflect the work being
performed or requested.  Changes to SOWs shall be made to accommodate a change
in requirements and a change in the conduct of business.  All other changes will
be addressed as defined in section 7.0 of this SOW.

 

SOWs shall be revision controlled to establish a chronological history of how
data or services were performed.  All active or superceded SOWs shall be
maintained and archived as quality documents.

 


5.0                               WORK SCHEDULE


 

KGHI shall align work schedules to the Project or program supported and to the
type of service being provided. 

 


5.1                               OFF-HOUR AVAILABILITY


 

KGHI shall provide personnel to support activities identified in this SOW during
non-working hours when Site work activities extend past normal work schedules,
when the Site moves to a 7 day/week operation, or when emergency situations
occur

 

7

--------------------------------------------------------------------------------


 


6.0                               EMERGENCY OPERATIONS SUPPORT


 

KGHI shall provide a representative for the Environmental position in the
Hazards Action Center (HAC) for the Emergency Operations Center.  In addition,
KGHI shall provide representatives to the Environmental Functional Work Center
(FWC) for emergency operations.  The HAC representative shall serve one time per
month.  The FWC will be covered every week.

 


7.0                               ACTIVITIES NOT COVERED BY UNIT PRICING


 

A task order will be required for all activities that are not covered by the
unit pricing for this SOW.  For critical requests and with Stoller approval,
KGHI will assume risk and will perform the activity concurrently with Task Order
development.  If time permits, a Task Order will be developed and pricing
completed prior to work performance.

 

Activities not covered by the unit pricing include but are not limited to:

 


7.1                               SOW MANAGEMENT


 

KGHI shall be responsible for the development and maintenance of all SOWs
applicable to the Stoller Centralized Analytical Services Division.  SOWs shall
be written in a manner that ensures quality service that meets the analytical
needs.

 


7.1.1                     SOW DEVELOPMENT


 

Special requests for analyses shall result in the development of new SOWs or the
modification of existing ones.  KGHI shall provide subject matter expertise in
areas of need to develop a concise set of requirements that results in the
generation of high quality data or services.

 


7.1.2                     SOW CHANGES


 

Changes to SOWs to incorporate new ideas or cost savings, method development or
at the request of the Stoller will result in additional cost.

 


7.2                               ROCKY FLATS CONTRACT CLOSURE ACTIVITIES


 

Activities associated with subcontract closure that are a result of Rocky Flats
closure are not covered by this SOW.  At the time that Kaiser-Hill identifies
definitive closure activities and KH proves a task order or contract
modification to Stoller to complete additional work, a task order or contract
modification will be negotiated between KGHI and Stoller.

 


7.3                               LONG TERM STEWARDSHIP SUPPORT AND TRANSITION


 

Activities associated with any Long Term Stewardship activities are not covered
by this SOW.  Such activities will require a task order or contract
modification.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT C:


Evidentiary Requirements

 


1.0                               QUALITY ASSURANCE PROGRAM


 

KGHI will operate under the Stoller Quality Assurance Program.

 


2.0                               DATA MANAGEMENT


 

KGHI shall ensure that all data management activities are conducted in
accordance with documented QA/QC procedures.  Data management activities shall
follow Good Automated Laboratory Practices (GALPs – EPA 2185) for data
acquisition, entry, update, correction, deletion, storage, and security of
computer readable data and files.

 


3.0                          HEALTH AND SAFETY REQUIREMENTS


 

Operations performed under this Subcontract shall be compliant to the Stoller
Health & Safety Plan (HSP).

 

9

--------------------------------------------------------------------------------


 

Exhibit C

 

REPRESENTATIONS, CERTIFICATIONS OF OFFERORS

 

Various statutes and regulations require the Contractor to obtain certain
representations, certifications, and other statements from Offerors in
connection with the award of contracts. To this end, all Offerors submitting a
proposal in response to this solicitation must complete the following
representations/certifications, which are marked with an “ý“.

 

ý

 

1.

 

Certification Regarding Debarment, Suspension, Proposed Debarment, and Other
Responsibility Matters

 

ý

 

2.

 

Small Business Program Representations

 

o

 

3.

 

Equal Low Bids

 

ý

 

4.

 

Certification of Non-segregated Facilities

 

ý

 

5.

 

Previous Contracts and Compliance Reports

 

ý

 

6.

 

Certification and Disclosure Regarding Payments to Influence Certain Federal
Transactions

 

o

 

7.

 

Foreign Ownership, Control, or Influence Over Contractor

 

o

 

8.

 

Organizational Conflicts of Interest - Disclosure

 

ý

 

9.

 

Affirmative Action Compliance

 

o

 

10.

 

Exemption from Application of Service Contract Act Provisions for Contracts for
Maintenance, Calibration, and/or Repair of Certain Information Technology,
Scientific and Medical and/or Office and Business Equipment Contractor
Certification

 

ý

 

11.

 

Clean Air and Water Certification

 

ý

 

12.

 

Agreements Regarding Workplace Substance Abuse programs at DOE Facilities

 

ý

 

13.

 

Certification of Toxic Chemical Release Reporting

 

ý

 

14.

 

Cost Accounting Standards, Notices, and Certification

 

o

 

15.

 

Royalty Information

 

ý

 

16.

 

Authorized Negotiators

 

ý

 

17.

 

Taxpayer Identification

 

ý

 

18.

 

Compliance with Veterans Employment Reporting Requirements

 

 

2

--------------------------------------------------------------------------------


 

REPRESENTATIVES, CERTIFICATIONS, ANF OTHER STATEMENTS

OF OFFERORS

 

1.                                      CERTIFICATION REGARDING DEBARMENT,
SUSPENSION, PROPOSED DEBARMENT, AND OTHER RESPONSIBILITY MATTERS (MAR 1996) (FAR
52.209-5)

 

1.                                       The Offeror certifies, to the best of
its knowledge and belief, that –

 

(i)                                     The Offeror and/or any of its Principals
–

 

(A)                              Are o are not ý presently debarred, suspended,
proposed for debarment, or declared ineligible for the award of contracts by any
Federal agency.

 

(B)                                Have o have not ý, within a 3-year period
preceding this offer, been convicted of or had a civil judgment rendered against
them for: commission of fraud or a criminal offence in connection with
obtaining, attempting to obtain, or performing a public (Federal, state or
local) contract or subcontract; violation of Federal or state antitrust statutes
relating to the submission of offers; or commission of embezzlement, theft,
forgery, bribery, falsification or destruction of records, making false
statements, tax evasion, or receiving stolen property; and

 

(C)                                Are o are not ý presently indicated for, or
otherwise criminally or civilly charged by a government entity with, commission
of any of the offenses enumerated in subdivision (a)(1)(i)(B) of this provision.

 

(ii)                                  The Offeror has o has not ý, within a
3-year period preceding this offer, had one of more contracts terminated for
default by any Federal agency.

 

2.                                       “Principals,” for the purposes of this
certification, means officers; directors; owners; partners; and. Persons having
primary management of supervisory responsibilities within a business entity
(e.g., general manager, plant manager, head of a subsidiary, division, or
business segment, and similar positions).

 

This certification concerns a matter within the jurisdiction of an agency of the
United Stated and the making of a false, fictitious, or fraudulent certification
may render the maker subject to prosecution under section 1001, title 18, United
States Code.

 

3.                                       The Offeror shall provide immediate
written notice to the Contracting Officer in, at any time prior to contract
award, the Offeror learns that its certification was erroneous when submitted or
has become erroneous by reason of changed circumstances.

 

4.                                       A certification that any of the items
in paragraph (a) of this provision exists will not necessarily result in
withholding of an award under this solicitation. However, the certification will
be considered in connection with a determination of the Offeror’s
responsibility. Failure of the Offeror to furnish a certification or provide
such additional information as requested by the Contracting Officer may render
the Offeror non-responsible.

 

5.                                       Nothing contained in the foregoing
shall be constructed to require establishment of a system of records in order to
render, in good faith, the certification requires by paragraph (a) of this
provision. The Knowledge and information of an Offeror is not required to exceed
that which is normally possessed by a prudent person in the ordinary course of
business dealings.

 

6.                                       The certification in paragraph (a) of
this provision is a material representation of fact upon which reliance was
placed when making award. If it is later determined that the Offeror knowingly
rendered an erroneous certification, in addition to other remedies available to
the Government, the Contracting Officer may terminate the contract resulting
from this solicitation for default.

 

2.                                      SMALL BUSINESS PROGRAM REPRESENTATIONS
(OCT 2000) (FAR 52.219-1)

 

The North American Industry Classification System (NAICS) code for this
acquisition is 541990. The small business size standard is $6.0 million.

 

The small business size standard for a concern which submits an offer in its own
name, other than on a construction or service contract, but which proposes to
furnish a product which it did not itself manufacture, is 500 employees.

 

3

--------------------------------------------------------------------------------


 

Representations.

 

(1)                                  The Offeror represents as part of its offer
that it o is, ý is not a small business concern.

 

(2)                                  (Complete only if the Offeror represented
itself as a small business concern in paragraph (b)(1) of this provision.) The
Offeror represents, for general statistical purposes, that it o is, o is not, a
small disadvantage business concern as defined in 13 CRF 124.1002.

 

(3)                                  (Complete only is the Offeror represented
itself as a small business concern in paragraph (b)(1) of this provision.) The
Offeror represents as part of its offer that it o is, o is not a woman-owned
small business.

 

(4)                                  (Complete only if Offeror represented
itself as a small business concern in paragraph (b)(1) of this provision.) The
Offeror represents as part of its offer, that –

 

(i)                                     It o is, o is not a HUBZone small
business concern listed, on the date of this representation, on the List of
Qualified HUBZone Small Business Concerns maintained by the Small Business
Administration, and no material change in ownership and control, principal
office, or HUBZone employee percentage has occurred since it was certified by
the Small Business Administration in accordance with 13 CFR Part 126; and

 

(ii)                                  It o is, o is not a joint venture that
complies with the requirements of 13 CFR Part 126, and the representation in
paragraph (b)(4)(i) of this provisions is accurate for the HUBZone small
business concern or concerns that are participating in the joint venture. (The
Offeror shall enter the name or names of the HUBZone small business concern or
concerns that are participating in the joint venture:             .) Each
HUBZone small business concern participating in the joint venture shall submit a
separate signed copy of the HUBZone representation.

 

Definitions.

 

‘Small Business Concern,” as used in this provision, means a concern, including
its affiliates, that is independently owned and operated, not dominant in the
field of operation in which it is bidding on Government contracts, and qualified
as a small business under the criteria in 13 CFR Part 121 and the size standard
in paragraph (a) of this provision.

 

“Women-owned small business concern,” as used in this provision means a small
business concern –

(1)                                  Which is at least 51 percent owned by one
or more women or, in the case of any publicly owned business, at least 51
percent of the stock of which is owned by one or more women; and

(2)                                  Whose management and daily business
operations are controlled by one or more women.

 

Notice.

(1)                                  If this solicitation is for supplies and
has been set aside, in whole or in part, for small business concerns, then the
clause in this solicitation providing notice of the set-aside contains
restrictions on the source of the end items to be furnished.

(2)                                  Under 15 U.S.C.645(d), any person who
misrepresents a firm’s status as a small, small disadvantages, or woman-owned
small business concern in order to obtain a contract to be awarded under the
preference programs established pursuant to section 8(a), 8(d), 9, or 15 of the
Small Business Act or any other provision of Federal law that specifically
references section 8(d) for a definition of program eligibility, shall –

 

(i)                                     Be punished by imposition of fine,
imprisonment, or both

(ii)                                  Be subject to administrative remedies,
including suspension and debarment; and

(iii)                               Be ineligible for participation in programs
conducted under the authority of the Act.

 

3.                                      EQUAL LOW BIDS (OCT 1995) (FAR 52.219-2)

 

Not Applicable.

 

4.                                      CERTIFICATION OF NON-SEGREGATED
FACILITIES (APR 1984) (FAR 52.222-21)

 

“Segregated facilities,” as used in this provision, means any waiting rooms,
work areas, rest rooms and wash rooms, restaurants and other eating areas, time
clocks, locker rooms, and other storage or dressing areas, parking lots,
drinking fountains, recreation or entertainment areas, transportation, and
housing facilities provided for employees, that are segregated by explicit
directive or are in fact segregated on the basis of race, color, religion, or
national origin because of habit, local custom, or otherwise.

 

By the submission of this offer, the Offeror certifies that it does not and will
not maintain or provide for its employees any segregated facilities at any of
its establishments, and that it does not and will not permit its employees to
perform their services at any location under its control where segregated
facilities are maintained. The Offeror agrees that a breach of this
certification is a violation of the Equal Opportunity clause in the contract.

 

4

--------------------------------------------------------------------------------


 

The Offeror further agrees that (except where it had obtained identical
certifications from proposed subcontractors for specific time periods) it will –

 

(1)                                  Obtain identical certifications from
proposed subcontractors before the award of subcontracts under which the
Subcontractors will be subject to the Equal Opportunity clause;

 

(2)                                  Retain the certifications in the files; and

 

(3)                                  Forward the following notice to the
proposed subcontractors (except is the proposed subcontractors have submitted
identical certifications for specific time periods):

 

NOTICE TO PROSPECTIVE SUBCONTRACTORS OF REQUIREMENT FOR CERTIFICATIONS OF
NON-SEGREGATED FACILITIES.

 

NOTE: A Certification of Non-segregated Facilities must be submitted before the
award of a subcontract under which the Subcontractor will be subject to the
Equal Opportunity clause. The certification may be submitted either for each
subcontract or for all subcontracts during a period (i.e. quarterly,
semiannually, or annually).

 

The penalty for making false statements in offers is prescribed in 18 U.S.C.
1001.

 

5.                                      PREVIOUS CONTRACTS AND COMPLIANCE
REPORTS (APR 1984) (FAR 52.222-22)

 

The Offeror represents that

 

(a) it o has, ý has not participated in a previous contract or subcontract
subject to the Equal Opportunity clause of this solicitation, the clause
originally contained in Section 310 of Executive Order No. 10925, or the clause
contained in Section 201 of Executive Order No. 1114;

 

(b) it o has, ý has not, filed all required compliance reports; and

 

(c) Representations indicating submission of required compliance reports, signed
by proposed subcontractors, will be obtained before subcontract awards.

 

6.                                      CERTIFICATIONS AND DISCLOSURE REGARDING
PAYMENTS TO INFLUENCE CERTAIN FEDERAL TRANSACTIONS (APR 1991) (FAR 52.203-11)

(Applicable if offer exceeds $100,000)

 

(a) The definitions and prohibitions contained in the clause, at FAR 52.203-12,
Limitation on Payments to Influence Certain Federal Transactions, included in
this solicitation, are hereby incorporated by reference in paragraph (b) of this
certification.

 

(b) The Offeror, by signing its offer, hereby certifies to the best of his or
her knowledge and belief that on or after December 23, 1989—

 

(1)                                  No Federal appropriated funds have been
paid or will be paid to any person for influencing or attempting to influence an
officer or employee of any agency, a Member of Congress, an officer or employee
of a Member of Congress on his or her behalf in connection with the awarding of
a contract resulting from this solicitation.

 

(2)                                  If any funds other than Federal
appropriated funds (including profit or fee received under a covered Federal
transaction) have been paid, or will be paid, to any person for influencing or
attempting to influence an officer or employee of any agency, a Member of
Congress, an officer or employee of Congress, or an employee of a Member of
Congress on his or her behalf in connection with this solicitation, the Offeror
shall complete and submit, with its offer, OMB standard form LLL Disclosure of
Lobbying Activities, to the Contracting Officer, and

 

(3)                                  He or she will include the language of this
certification in all subcontract awards at any tier and require that all
recipients of subcontract awards in excess of $100,000 shall certify and
disclose accordingly.

 

(c) Submission of this certification and disclosure is a prerequisite for making
or entering into this contract imposed by section 1352 title 31, United States
Code. Any person who makes an expenditure prohibited under this provision or who
fails to file or amend the disclosure form to be filed or amended by this
provision, shall be subject to a civil penalty of not less than $10,000 and not
more than $100,000, for each such failure.

 

5

--------------------------------------------------------------------------------


 

7.                                      FOREIGN OWNERSHIP, CONTROL, OR INFLUENCE
OVER CONTRACTOR (JUL 1997)(DEAR 952.204-73)

 

See attached RFPD-66B (this will be provided at time of award)

 

8.                                      ORGANIZATIONAL CONFLICTS OF INTEREST –
DISCLOSURE – ADVISORY AND ASSISTANCE SERVICES (JUN 1997) (DEAR 952.209-8)

 

Not Applicable

 

9.                                      AFFIRMATIVE ACTION COMPLIANCE (APR 1984)
(FAR 52.222-25)

 

The Offeror represents that (a) it o has developed and has on file, o has not
developed and does not have on file, at each establishment, affirmative action
programs required by the rules and regulations of Secretary of Labor (41 CFR
60-1 and 60-2, or (b) it ý has not previously had contracts subject to the
written affirmative action programs requirements of the rules and regulations of
the Secretary of Labor.

 

10.                               EXEMPTION FROM APPLICATION OF SERVICE CONTRACT
ACT PROVISIONS FOR CONTRACTS FOR MAINTENANCE, CALIBRATION, AND/OR REPAIR OF
CERTAIN INFORMATION TECHNOLOGY, SCIENTIFIC AND MEDICAL AND/OR OFFICE AND
BUSINESS EQUIPMENT – CONTRACTOR CERTIFICATION (AUG 1996) (FAR 52.222-48)

 

Not Applicable

 

11.                               CLEAN AIR AND WATER CERTIFICATION (APR 1984)
(FAR52.223-1)

 

The Offeror Certifies that –

 

(a)                                  Any facility to be used in the performance
of this proposed contract is o, Is not ý listed on the Environmental Protection
Agency List of Violating Facilities;

 

(b)                                 The Offeror will immediately notify the
Contracting Officer, before award, of the receipt of any communication from the
Administrator, or a designee, of the Environmental Protection Agency, indicating
that any facility that the Offeror proposes to use for the performance of the
contract is under consideration to be listed on the EPA List of Violating
Facilities; and

 

(c)                                  The Offeror will include a certification
substantially the same as this certification, including this paragraph (c), in
every nonexempt subcontract.

 

12.                               AGREEMENT REGARDING WORKPLACE SUBSTANCE ABUSE
PROGRAMS AT DOE FACILITIES(SEP 1997) (DEAR 970.5204.57)

 

(a)                                  Any contract awarded as a result of this
solicitation will be subject to the policies, criteria, and procedures of 10 CFR
part 707, Workplace Substance Abuse Programs at DOE Sites.

 

(b)                                 By submission of its offer, the Offeror
agrees to provide to the Contracting Officer, within 30 days after notification
of selection for award, or award of a contract, whichever occurs first, pursuant
to this solicitation, its written workplace substance abuse program consistent
with the requirements of CFR Part 707.

 

(c)                                  Failure of the Offeror to agree to the
condition of responsibility set forth in paragraph (b) of this provision,
renders the Offeror unqualified and ineligible for award.

 

13.                               CERTIFICATION OF TOXIC CHEMICAL RELEASE
REPORTING. (10/96) FAR 52.223-13

 

CERTIFICATION OF TOXIC CHEMICAL RELEASE REPROTING (OCT 1996)

 

(a)                                  Submission of this certification is a
prerequisite for making or entering into this contract imposed by Executive
Order 12969, August 8, 1995.

 

(b)                                 By signing this offer, the Offeror certifies
that –

 

(1)                                  As the owner or operator of facilities that
will be used in the performance of this contract that are subject to the filing
and reporting requirements described in section 313 of the Emergency Planning
and Community Right-to-Know Act of 1986 (EPCRA) (42 U.S.C 11023) and
Section 6607 of the Pollution Prevention Act of 1990

 

6

--------------------------------------------------------------------------------


 

(PPA) (42 U.S.C. 13106), the Offorer will file and continue to file for such
facilities for the life of the contract the Toxic Chemical Release Inventory
Form (Form R) as described in Sections 313(a) and (g) of EPCRA and Section 6607
of PPA; or –

 

(2)                                  None of its owned or operated facilities to
be used in the performance of this contract is subject to the Form R filing and
reporting requirements because each such facility is exempt for at least one of
the following reasons: (Check each block that is applicable.)

 

ý                                    (i)                                     The
facility does not manufacture, process, or otherwise use any toxic chemicals
listed under Section 313(c) of EPCRA, 42 U.S.C. 11023(c);

 

o                                    (ii)                                  The
facility does not have 10 or more full-time employees as specified in
Section 313(b)(1)(A) of EPCRA, 42 U.S.C. 11023(b)(1)(A);

 

o                                    (iii)                               The
facility does not meet the reporting thresholds of toxic chemicals established
under Section 313(f) of EPCRA, 42 U.S.C. 11023(f) (including the alternate
thresholds at 40 CRM 372.27, provided an appropriate certification form has been
filed with EPA);

 

o                                    (iv)                              The
facility does not fall within Standard Industrial Classification Code (SIC)
designations 20 through 39 as set forth in Section 19.102 of the Federal
Acquisition Regulation; or

 

o                                    (v)                                 The
facility is not located within any State of the United States, the District of
Columbia, the Commonwealth of Puerto Rico, Guam, American Soma, the United
States Virgin Islands, the Northern Mariana Islands, or any other territory or
possession over which the United States has jurisdiction.

 

14.                               COST ACCOUNTING STANDARDS NOTICES AND
CERTIFICATION (APR 1998) (FAR 52.230-1)

 

Note:                   This notice does not apply to small business or foreign
governments. This notice is in three parts, identifies by Roman Numerals I
though III. Offerors shall examine each part and provide the requested
information in order to determine Cost Accounting Standards (CAS) requirements
applicable to any resultant contract.

 

If the Offeror is an educational institution, Part II does not apply unless the
contemplated contract will be subject to fill or modifies CAS coverage pursuant
to 48 CFR 9903.201-2(c)(5) or 9903.201-2(c)(6), respectively.

 

I.                                         DISCLOSURE STATEMENT – COST
ACCOUNTING PRACTICES AND CERTIFICATION

 

(a)                                  Any contrast in excess of $500,000
resulting from this solicitation, will be subject to the requirements of the
Cost Accounting Standards Board (48 CFR Chapter 99) except for those contracts
which are exempt as specified in 48 CFR 9903.201-1.

 

(b)                                 Any Offeror submitting a proposal which, if
accepted, will result in a contract subject to the requirements of 48 CFR,
Chapter 99 must, as a condition of contracting, submit a Disclosure Statement as
required by 48 CFR 9903.202. When required, the Disclosure Statement must be
submitted as a part of the Offeror’s proposal under this solicitation unless the
Offeror has already submitted a Disclosure Statement disclosing the practices
used in connection with the pricing of the proposal. If an applicable Disclosure
Statement has already been submitted, the Offeror may satisfy the requirement
for submission by providing the information requested in paragraph (c) of Part I
of this provision.

 

CAUTION: In the absence of specific regulations or agreement, a practice
disclosed in a Disclosure Statement shall not, by virtue of such disclosure, be
deemed to be a proper, approved, or agreed-to practice for pricing proposals or
accumulating and reporting contract performance cost data.

 

(c)                                  Check the appropriate box below:

 

o                                    (1)                                 
Certificate of Concurrent Submission of Disclosure Statement.

 

The Offeror hereby certifies that, as a part of the offer, copies of the
Disclosure Statement have been submitted as follows:

 

(i)                                     Original and one copy to the cognizant
Administrative Contracting Officer (ACO), or cognizant Federal agency official
authorized to act in that capacity (Federal Official) as applicable; and

 

7

--------------------------------------------------------------------------------


 

(ii)                                  One copy to the cognizant Federal auditor.

(Disclosure must be Form Number CASB-DS-1 or CASB-DS-2, as applicable. Forms may
be obtained from the cognizant ACO or Federal Official and/or from the
loose-leaf version of the Federal Acquisition Regulation.)

 

Date of Disclosure Statement:

 

Name and Address of Cognizant ACO or Federal Official where filed:

 

 

 

The Offeror further certifies that practices used in estimating costs in pricing
the proposal are consistent with the cost accounting practices disclosed in the
Disclosure Statement.

 

o                                    (2)                                 
Certificate of Previously Submitted Disclosure Statement.

 

The Offeror hereby certifies that the required Disclosure Statement was filed as
follows:

 

Date of Disclosure Statement:

 

Name and Address of Cognizant ACO or Federal Official where filed:

 

 

 

The Offeror further certifies that practices used in estimating costs in pricing
this proposal are consistent with the cost accounting practices disclosed in the
applicable Disclosure Statement.

 

ý                                    (3)                                 
Certificate of Monetary Exemption.

 

The Offeror hereby certifies that the Offeror, together with all divisions,
subsidiaries, and affiliates under common control, did not receive net awards of
negotiated prime contracts and subcontracts subject to CAS totaling more than
$25 million ( of which at least one award exceeded $1 million) in the cost
accounting period immediately preceding the period in which this proposal was
submitted. The Offeror further certifies that if such status changes before an
award resulting from this proposal, the Offeror will advise the Contracting
Officer immediately.

 

o                                    (4)                                 
Certificate of Interim Exemption.

 

The Offeror hereby certifies that (i) the Offeror first exceeded the monetary
exemption for disclosure, as defined in (3) of this subsection, in the cost
accounting period immediately preceding the period in which this offer was
submitted and (ii) in accordance with 48 CFR, 9903.202-1, the Offeror is not yet
required to submit a Disclosure Statement. The Offeror further certifies that if
an award resulting from this proposal has not been made within ninety (90) days
after the end of that period, the Offeror will immediately submit a revised
certificate to the Contracting Officer, in the form specified under subparagraph
(c)(1) or (c)(2) of Part I of this provision, as appropriate, to verify
submission of a completed Disclosure Statement.

 

CAUTION:                                    Offerors currently required to
disclose because they were awarded a CAS-covered prime contract or subcontract
of $25 million or more in the current cost accounting period may not claim this
exemption (4). Further, the exemption applies only in connection with proposals
submitted before expiration of the 90-day period following the cost accounting
period in which the monetary exemption was exceeded.

 

o                                    (5)                                 
Certificate of Disclosure Statement Due by Educational Institution

 

If the Offeror is an educational institution that, under the transition
provisions of 48CFR 9903.202-1 (f), is or will be required to submit a
Disclosure Statement after receipt of this award, the Offeror hereby certifies
that (check one and complete):

 

o                                    (i)                                     A
Disclosure Statement filing due date of                         has been
established with the cognizant Federal agency.

 

8

--------------------------------------------------------------------------------


 

o                                    (ii)                                  The
Disclosure Statement will be submitted within the six (6) month period ending
                    months after receipt of this award.

 

Name and Address of cognizant ACO or Federal official where Disclosure Statement
is to be filed:

 

 

 

II.                                     Cost Accounting Standards – Eligibility
for Modified Contract Coverage

 

If the Offeror is eligible to use the modified provisions of 48 CFR
9903.201-2(b) and elects to do so, the Offeror shall indicate by checking the
box below. Checking the box below shall mean that the resultant contract is
subject to the Disclosure and Consistency of Cost Accounting Practices clauses
in lieu of the Cost Accounting Standards clause.

 

ý The Offeror hereby claims an exemption from the Cost Accounting Standards
clause under the provisions of 48 CFR 9903.201-2(b) and certifies that the
Offeror is eligible for use of the Disclosure and Consistency of Cost Accounting
Practices clause because during the cost accounting period immediately preceding
the period in which this proposal was submitted, the Offeror received less than
$25 million in awards of CAS covered prime contracts and subcontracts, or the
Offeror did not receive a single CAS-covered award exceeding $1 million. The
Offeror further certifies that if such status changes before an award resulting
from this proposal, the Offeror will advise the Contracting Officer immediately.

 

CAUTION: An Offeror may not claim the above eligibility for modifies contract
coverage if this proposal is expected to result in the award of a CAS-covered
contract of $25 million or more or is, during its current cost accounting
period, the Offeror has been awarded a single CAS-covered prime contract or
subcontract of $25 million or more.

 

III.                                 Additional Cost Accounting Standards
Applicable to Existing Contracts

 

The Offeror shall indicate below whether award of the contemplated contract
would, in accordance with subparagraph (a)(3) of the Cost Accounting Standards
clause, require a change in established cost accounting practices affecting
existing contracts and subcontracts.

 

o Yes             ý  No

 

15.                               ROYALTY INFORMATION. (4/84) (FAR 52.227-6)

 

Not Applicable

 

16.                               AUTHORIZED NEGOTIATORS

 

The Offeror or quoter represents that the following persons are authorized to
negotiate on its behalf with the Contractor in connection with this request for
proposals or quotations. List name(s), title(s), and telephone number(s) of the
authorized negotiator(s)

 

Douglas W. McMinn

 

703-934-3655

 

Name

 

Telephone No.

 

 

 

CEO

 

 

Title

 

 

 

17.                               TAXPAYER IDENTIFICATION

 

Definitions.

 

“Common parent,” as used in this solicitation provision, means that a corporate
entity that owns or controls an affiliated group of corporations that files its
Federal Income tax returns on a consolidated basis, and of which the Offeror is
a member.

 

“Corporate status” as used in this solicitation provision, means a designation
as to whether the Offeror is a corporate entity, an unincorporated entity (e.g.
sole proprietorship or partnership), or a corporation providing medical and
health care services.

 

“Taxpayer Identification Number (TIN)”, as used in this solicitation provision,
means the number required by the IRS to be used by the Offeror in reporting
income tax and other returns.

 

9

--------------------------------------------------------------------------------


 

All Offerors are required to submit the information required in below in order
to comply with reporting requirements of 26 U.S.C. 6041, 6041A, and 6050M and
implementing regulations issued by the Internal Revenue Service (IRS). If the
resulting subcontract is subject to reporting requirements described in FAR
4.903 the failure or refusal by the Offeror to furnish the information may
result in a 31% reduction of payments otherwise due under the subcontract.

 

(a)                                  Taxpayer Identification Number (TIN).

ý TIN 68-058 4637

o TIN has been applied for.

o TIN is not required because:

 

o Offeror is nonresident alien, foreign corporation, or foreign partnership that
does not have income effectively connected with the conduct of a trade or
business in the U.S. and does not have an office or place of business or a
fiscal paying agent in the U.S.;

o Offeror is an agency or instrumentality of a foreign government;

o Offeror is an agency or instrumentality of a Federal, state or local
government;

o Other. State basis

 

(b)                                 Corporate Status.

o Corporation providing medical and health care services, or engaged in the
billing and collecting of payments for such services.

ý Other corporate entity.

o Not a corporate entity.

o Sole proprietorship.

o Partnership.

o Hospital or extended care facility described in 26 CFR 501 © (3) that is
exempt from taxation under 26 CFR 501(a).

 

(c)                                  Common Parent.

o Offeror is not owned or controlled by a common parent as defined in paragraph
(a) of this provision.

ý Name and TIN of common parent.

Name KAISER GROUP HOLDINGS, INC.

 

TIN 54-2014870

 

 

18.                               “COMPLIANE WITH VETERANS EMPLOYMENT REPORTING
REQUIREMENTS (APPLICABLE IF THIS SUBCONTRACT WILL NOT EXCEED $25,000 IN VALUE)

 

The Offeror represents that, if it is subject to the reporting requirements of
38 U.S.C. 4212 (d) (i.e. the VETS-100 report required by the Federal Acquisition
Regulation clause 52.222-37, Employment Reports on Disabled Veterans of the
Vietnam Era), it has o, has not ý submitted the most recent report required by
38 U.S.C. 4212(d).

 

An Offeror who checks “has not” may not be awarded a contract until the required
reports are filed. ( 31 U.S.C. 1354)

 

10

--------------------------------------------------------------------------------


 

Signature/Certification

 

By signing below, the Offeror certifies, under penalty of law, that the
representations and certifications are accurate, current, and complete. The
Offeror further certifies that it will notify the Contractor of any changes to
these representations and certifications. The representations and certifications
made by the Offeror, as contained herein, concern matters within the
jurisdiction of an agency of the United Stated and the making of a false,
fictitious, or fraudulent representation or certification may render the maker
subject to prosecution under Title 18, United States Code, Section 1001.

 

 

/s/ DOUGLAS W. MCMINN

 

7-21-04

 

Signature of the Offeror or Employee

Date of Execution

Responsible for the Offer/Offeror

 

 

 

 

 

DOUGLAS W. MCMINN

 

 

Typed/Printed and Title of the Officer or Employee Signing Above

 

 

 

 

 

KAISER ANALYTICAL MANAGEMENT SERVICES, INC.

 

 

Name of Offeror

 

 

 

 

 

12303 AIRPORT WAY, SUITE 125

 

BROOMFIELD, COLORADO 80021

 

 

Address

 

 

 

 

 

Solicitation KH 020510

 

 

11

--------------------------------------------------------------------------------


 

Exhibit D

 

SUBCONTRACTOR SAFETY AND HEALTH WORKSHEET

 

NOTE:            An asterisk* denotes that an attachment (when applicable) is
required for this item and must be submitted.  If an item is “not applicable”,
please annotate with “N/A” and provide an explanation in the appropriate
section below or submit as an attachment on a separate sheet of paper.  Failure
to provide information, attachments, or explanations can delay or prevent
contract award.

 

COMPANY:   Kaiser Analytical Management Services, Inc.

 

MAIN STANDARD INDUSTRIAL CLASSIFICATION (SIC) NUMBER:    541990

 

AVERAGE # OF EMPLOYEES (Last 3 complete years):

 

New company / No history

 

 

Formed in April 2004

 

Year:

 

Year:

 

Year:

 

 

WORKERS COMPENSATION EXPERIENCE MODIFICATION RATE

(Last 3 complete years) – attach letter from Insurance Courier denoting EMR’s*
or stating reason an EMR has not been established.

 

New company / No history

 

 

3 Year Average

 

Year:

 

Year:

 

Year:

 

 

BUREAU OF LABOR STATISTICS (BLS) LOG AND SUMMARY OF OCCUPATIONAL INJURIES AND
ILLNESSES (OSHA NO. 200)

(Last 3 Complete Years) – attach copies of OSHA 200 Logs*.  NOTE: Please state
reason if OSHA 200 Logs are not required.  Incidence rates are calculated as
follows:  (# of OSHA Recordable Cases or Day Away from Work Cases x 200,000) /
Hours Worked.

 

Year

 

Total Hours
Worked

 

# of Recordable Cases (Sum
of OSHA 200 Column A)

 

Incidence
Rate

 

# of Day Away from Work
Cases (Sum of OSHA 200\
columns 3 & 10)

 

Incidence
Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

OSHA CITATIONS

Has your company received any citations from the Occupational Safety and Health
Administration (OSHA) in the past three years*?

 

Yes o                           No ý

 

If yes, attach copies (one each) of any citations received, indicating the type
of citation, fines levied, and negotiated settlements or fines paid.

 

WRITTEN SAFETY AND HEALTH PROGRAM

Does your company have a comprehensive written safety and health program*?

 

Yes o                           No ý

 

If yes, attach a copy of the program manual’s table of contents.

 

CERTIFICATION

I certify to the best of my knowledge that the above information contained is
true and correct.

 

Print Name:

 

  Douglas W. McMinn

 

Title:

  CEO

 

 

 

 

 

 

Signature:

 

/s/ Douglas W. McMinn

 

Date:   7-15-04

 

--------------------------------------------------------------------------------